139 S.W.3d 572 (2004)
Kirk A. NELSON, Appellant/Cross-Respondent,
v.
Cheryl L. NELSON, Respondent/Cross-Appellant.
No. ED 82342.
Missouri Court of Appeals, Eastern District, Division Two.
April 20, 2004.
Motion for Rehearing and/or Transfer Denied June 7, 2004.
Application for Transfer Denied August 24, 2004.
Susan Hais, Samuel Hais (co-counsel), Clayton, MO, for appellant.
Joyce Capshaw, John Hilton (co-counsel), Jefferson City, MO, for respondent.
*573 Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and MARY K. HOFF, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 7, 2004.

ORDER
PER CURIAM.
The parties appeal the judgment modifying their dissolution decree. Kirk Nelson challenges the trial court's refusal to modify maintenance, the modified child support order and the attorney fees award. Cheryl Nelson challenges child support and the allocation of education expenses.
We have reviewed the parties' briefs and the record on appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence. See Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). No error of law appears. An extended opinion would have no precedential value. The parties have, however, been provided a memorandum setting forth the reasons for our decision in accordance with our local Rule 405. We affirm the judgment under Rule 84.16(b).